
	

114 SRES 550 ATS: Designating the week of September 5 through September 9, 2016, as “Recognizing the 40th Anniversary of Women at the United States Naval Academy Week”.
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 550
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2016
			Ms. Mikulski (for herself, Ms. Collins, Ms. Stabenow, Ms. Baldwin, Mrs. Boxer, Mrs. Gillibrand, Mrs. McCaskill, Ms. Warren, Mrs. Murray, Mrs. Shaheen, Ms. Klobuchar, Mrs. Ernst, Ms. Hirono, Mrs. Fischer, Mr. Peters, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of September 5 through September 9, 2016, as Recognizing the 40th Anniversary of Women at the United States Naval Academy Week.
	
	
 Whereas, in 1975, Congress authorized women to attend military service academies; Whereas, on July 6, 1976, 81 women midshipmen were inducted into the United States Naval Academy;
 Whereas, in 1976, an African-American woman became the first African-American woman to attend the United States Naval Academy, and graduated in 1980;
 Whereas, in 1980, 55 women became the first women to graduate from the United States Naval Academy, 47 percent of whom later became career officers;
 Whereas, in 1980, a woman became the first woman to be a distinguished graduate and Trident Scholar of the United States Naval Academy;
 Whereas, on May 24, 1984, a woman became the first woman to graduate first in class from the United States Naval Academy;
 Whereas, in 1988, an African-American woman became the first African-American woman to be commissioned as a Naval Flight Officer from the United States Naval Academy;
 Whereas, in 1991, a woman midshipman became the first woman Brigade Commander at the United States Naval Academy;
 Whereas, on May 13, 1993, a member of the United States Naval Academy class of 1981 became the first woman to be assigned to a combat aircrew;
 Whereas, on March 2, 1995, a member of the United States Naval Academy class of 1981 became the first woman from the Navy to travel to space aboard space shuttle Endeavor;
 Whereas, on March 12, 1999, a member of the United States Naval Academy class of 1982 became the first African-American woman to captain a United States Naval Ship, the USS Rushmore;
 Whereas, in 2004, a member of the United States Naval Academy class of 1998 became the first woman to be selected to attend the Fighter Weapons School of the Navy and become a Top Gun pilot;
 Whereas, in 2004, a woman was first appointed Vice Academic Dean at the United States Naval Academy;
 Whereas, in 2006, a member of the United States Naval Academy class of 1981 became the first woman Commandant of Midshipmen at the United States Naval Academy;
 Whereas, in 2007, a member of the United States Naval Academy class of 1989 became the first woman to assume command of an operational fighter squadron;
 Whereas, in May 2010, the first 11 women to be trained for the Ohio Class Submarine graduated from the United States Naval Academy;
 Whereas, in 2013, the woman that was the first woman graduate of the United States Naval Academy to command an operational fighter squadron became the first woman to assume command of a carrier air wing;
 Whereas, on July 1, 2014, a member of the United States Naval Academy class of 1982 became the first woman to be a 4-star naval officer and was the first woman and first African-American to be appointed to the position of Vice Chief of Naval Operations;
 Whereas, on June 17, 2011, a member of the United States Naval Academy class of 1986 became the first woman to be Commander of the Marine Corps Recruit Depot at Parris Island;
 Whereas, in 2013, a member of the United States Naval Academy class of 1991 became the first woman to be Deputy Commandant of the United States Naval Academy;
 Whereas, in 2016, 25 percent of the graduating class of the United States Naval Academy were women; and
 Whereas, between 1980 and 2016, more than 4,800 women commissioned through the United States Naval Academy: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of September 5 through September 9, 2016, as Recognizing the 40th Anniversary of Women at the United States Naval Academy Week; and
 (2)honors past and present women who serve in the Armed Forces of the United States.  